Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”), dated as of July 27,
2020 (the “Execution Date”), is entered into by and between SunHydrogen, Inc., a
Nevada corporation (the “Company”), and Triton Funds LP, a Delaware limited
partnership (the “Investor”).

 

RECITAL

 

WHEREAS, upon the terms and subject to the conditions contained herein, the
Investor agrees to purchase, and the Company agrees to sell, and the Investor
agrees to purchase, Two Million One Hundred Thousand Dollars ($2,100,000) of
common stock, par value $0.001 per share (the “Common Stock”), of the Company,
which shares of Common Stock shall be registered under the Securities Act of
1933, as amended (“1933 Act”) pursuant to an effective Registration Statement on
Form S-3.  

  

NOW THEREFORE, in consideration of the foregoing recital, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

AGREEMENT

 

SECTION I

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

  

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Business Day” shall mean any day on which the Principal Market for the
Purchased Shares is open for trading from the hours of 9:30 am until 4:00 pm
eastern time.

 

“Closing” shall mean the closing of the purchase and sale of the Purchased
Shares hereunder, which will occur on the date that is no later than two (2)
Business Days after the Purchase Notice Date.

 

“Commitment Period” shall mean the period beginning on the Business Day
immediately following the Execution Date and ending on the expiration of this
Agreement.

 

“Floor Price” shall mean the optional price determined by Company in Exhibit A;
if Purchase Price is below Floor Price, Investor may elect to reduce Investment
Amount at Closing.

 

“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Markets, whichever is the market on which the Common Stock is listed.

 

“Purchase Notice” shall mean the written notice sent to the Investor by the
Company, which Purchase Notice shall state the total amount of Purchased Shares
that the Company intends to sell to the Investor pursuant to the terms of this
Agreement based on the formula set forth in Section 2.1 hereof.

 

“Purchased Shares” shall mean shares of Common Stock issued pursuant to the
terms of this Agreement.

 

“Investment Amount” shall mean the total dollar amount to be sold by the Company
at the Closing, not to exceed Two Million One Hundred Thousand Dollars
($2,100,000).

 

“Investment Fee” shall mean $5,000 that Issuer will pay Investor at the Closing.

  

“Registration Statement” means the Registration Statement on Form S-3 filed with
the SEC on July 2, 2020 and declared effective by the SEC on July 8, 2020
(including the base prospectus included therein and any prospectus supplement
thereto), registration number 333-239632, registering the Purchased Shares
issuable hereunder.

   

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Valuation Cap” shall mean the market capitalization of the Company on the
Execution Date; calculated by multiplying 2,180,067,917 by 0.068805195 – for the
avoidance of doubt, One Hundred Fifty Million Dollars ($150,000,000).

 



 

 

 

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1 PURCHASE AND SALE OF PURCHASED SHARES. Subject to the terms and conditions
set forth herein, the Company shall sell to the Investor, and the Investor shall
purchase from the Company, that number of Purchased Shares set forth in the
Purchase Notice. The Investment Amount for any Purchase Notice will be the share
amount set forth in the Purchase Notice delivered to Investor multiplied by the
Purchase Price, and the purchase price per share will be 85% of the lowest
closing price of the Company’s Common Stock as reported by the Principal Market
during the five (5) Business Days prior to Closing (“Purchase Price”); not to
exceed the Valuation Cap.

 

2.2 DELIVERY OF PURCHASE NOTICE. Subject to the terms and conditions herein, the
Company in its sole discretion may deliver the Purchase Notice to the Investor
during the Commitment Period setting forth the total number of Purchased Shares
to be purchased by Investor, which Purchase Notice shall be in the form attached
hereto as Exhibit A and incorporated herein by reference.

 

2.3 CONDITIONS TO INVESTOR’S OBLIGATIONS. Notwithstanding anything to the
contrary in this Agreement, the Investor shall not be obligated to purchase any
Purchased Shares at the Closing unless each of the following conditions are
satisfied:

 

(i)the Registration Statement shall remain effective and available for sale of
the Purchased Shares at all times until the Closing;

 

(ii)at the Closing, the Common Stock shall have been listed or quoted for
trading on the Principal Market and shall not have been suspended from trading,
at any time, after the Execution Date and the Company shall not have been
notified of any pending or threatened proceeding or other action to suspend the
trading of the Common Stock;

 

(iii)no injunction shall have been issued and remain in force, or action
commenced by a governmental  authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Purchased Shares; and

 

(iv)the issuance of the Purchased Shares will not violate any requirements of
the Principal Market.

 

If any of the events described in clauses (i) through (iv) above occurs prior to
the Closing, then the Investor shall have no obligation to purchase the
Purchased Shares set forth in the Purchase Notice.

 

2.4 MECHANICS OF PURCHASE OF PURCHASED SHARES BY INVESTOR. The Closing of the
purchase of the Purchased Shares set forth in the Purchase Notice shall occur no
later than two (2) Business Days following the receipt by Investor’s custodian
of the Purchased Shares (the “Purchase Notice Date”). At the Closing, the
Investor shall deliver the Investment Amount by wire transfer of immediately
available funds to an account designated by the Company set forth in the
Purchase Notice. In addition, on or prior to the Closing, each of the Company
and Investor shall deliver to each other all documents, instruments and writings
required to be delivered or reasonably requested by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein.

 

2.5 LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Purchased Shares, which when added to the sum of the number of shares
of Common Stock beneficially owned (as such term is defined under Section 13(d)
and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 9.9% of the
number of shares of Common Stock outstanding on the Purchase Notice Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.

 

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

By executing this Agreement, the Investor represents, warrants and agrees that:

 

3.1 POWER AND AUTHORITY.  The undersigned has full power and authority to act on
behalf of and bind the Investor to its obligations as set forth herein and
making these representations, warranties and agreements. This Agreement has been
duly executed by the Investor, and constitutes the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

3.2 EFFECTIVE REGISTRATION STATEMENT.  The Purchased Shares are being offered
pursuant to the Registration Statement and Investor is solely relying on the
Registration Statement and all periodic filings made by the Company under the
1934 Act (“SEC Filings”), in determining whether to purchase the Purchased
Shares.

 

3.3 REVIEW OF SEC FILINGS; NO LEGAL ADVICE FROM THE COMPANY.  Investor has had
full opportunity to read and review the Registration Statement, the documents
incorporated therein by reference, and consult with an attorney regarding such
Registration Statement.

 

3.4 ACCURACY OF REPRESENTATIONS.  The information provided herein and these
representations, warranties and agreements are accurate and complete, and shall
remain so until the undersigned notifies the Company otherwise.

 

3.5 NO SHORT SALES.  Neither Investor nor its affiliates shall engage in any
short sales or similar transactions following the date of execution of this
Agreement until termination of the Commitment Period.  

 



2

 

 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed on the Company’s SEC Filings, the Company represents and
warrants to the Investor that:

 

4.1 ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. The Company is duly qualified to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Agreement.

 

4.2 AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

(i)The Company has the requisite corporate power and authority to enter into the
Agreement and to issue the Purchased Shares in accordance with the terms hereof
and thereof.

 

(ii)The execution and delivery of the Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation the issuance of the Purchased Shares pursuant to
this Agreement, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

 

(iii)The Agreement has been duly and validly executed and delivered by the
Company.

 

(iv)The Agreements constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

4.3 ISSUANCE OF SHARES. The Company has reserved the amount of Purchased Shares
included in the Registration Statement for issuance pursuant to the Agreement,
which have been duly authorized and reserved (subject to adjustment pursuant to
the Company’s covenant set forth in Section 5.5 below) pursuant to this
Agreement. Upon issuance in accordance with this Agreement, the Purchased Shares
will be validly issued, fully paid for and non-assessable and free from all
taxes, liens and charges with respect to the issuance thereof. In the event the
Company cannot register a sufficient number of Purchased Shares for issuance
pursuant to this Agreement, the Company will use its best efforts to authorize
and reserve for issuance the number of Purchased Shares required for the Company
to perform its obligations hereunder as soon as reasonably practicable.

  

4.4 DILUTIVE EFFECT. The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that the issuance of the Purchased Shares will have a
dilutive effect on the shareholders of the Company. The Board of Directors of
the Company has concluded, in its good faith business judgment, and with full
understanding of the implications, that such issuance is in the best interests
of the Company. The Company specifically acknowledges that, subject to such
limitations as are expressly set forth in the Agreement, its obligation to issue
shares of Common Stock pursuant to this Agreement is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.

  

SECTION V

COVENANTS OF THE COMPANY

 

5.1 BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in this Agreement.

 

5.2 REPORTING STATUS. Until one of the following occurs, the Company shall file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (i) this Agreement terminates pursuant to Section 8 and the Investor has
the right to sell all of the Purchased Shares, or (ii) the date on which the
Investor has sold all the Purchased Shares.

 

5.3 USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Purchased Shares for general corporate and working capital purposes and
acquisitions or assets, businesses or operations or for other purposes that the
Board of Directors, in good faith deem to be in the best interest of the
Company.

 



3

 

 

5.4 FINANCIAL INFORMATION. During the Commitment Period, the Company agrees to
make available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed by
the Company with, and all correspondence sent by the Company to, the Principal
Market, any securities exchange or market, or the Financial Industry Regulatory
Association, unless such information is material nonpublic information.

 

5.5 RESERVATION OF PURCHASED SHARES. The Company shall take all action necessary
to at all times have authorized and reserved the amount of Purchased Shares
included in the Registration Statement for issuance pursuant to the Agreement.
In the event that the Company determines that it does not have a sufficient
number of authorized shares of Common Stock to reserve and keep available for
issuance as described, the Company shall use all commercially reasonable efforts
to increase the number of authorized shares of Common Stock by seeking
shareholder approval for the authorization of such additional shares.

 

5.6 LISTING. The Company shall maintain the listing of all of the Purchased
Shares on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Purchased Shares issuable under the terms of the Agreement. The Company
shall not take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market (excluding
suspensions of not more than one (1) Business Day resulting from business
announcements by the Company). The Company shall promptly provide to the
Investor copies of any notices it receives from the Principal Market regarding
the continued eligibility of the Common Stock for listing on such automated
quotation system or securities exchange. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5.6.

 

5.7 CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

5.8 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION. The Company shall promptly
notify the Investor upon the occurrence of any of the following events in
respect of a Registration Statement or related prospectus in respect of an
offering of the Purchased Shares: (i) receipt of any request for additional
information by the SEC or any other federal or state governmental authority
during the period of effectiveness of the Registration Statement for amendments
or supplements to the Registration Statement or related prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Purchased Shares for sale in any jurisdiction
or the initiation or notice of any proceeding for such purpose; (iv) the
happening of any event that makes any statement made in such Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment or supplement to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related prospectus.

 

5.9 TRANSFER AGENT. The Company shall deliver instructions to its transfer agent
to issue Purchased Shares to the Investor that are issued to the Investor
pursuant to the Agreement.

 

5.10 ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
free will, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 

SECTION VI

EXPIRATION

 

This Agreement shall expire upon the earlier to occur of:

 

6.1 that date when the Investor has purchased an aggregate of Two Million One
Hundred Thousand Dollars ($2,100,000) in Purchased Shares pursuant to this
Agreement; or

 

6.2 September 30, 2020.

 

Any and all Purchased Shares issuable to Investor, or penalties or other
amounts, if any, due under this Agreement shall be immediately payable and due
Investor upon expiration of this Agreement.

 



4

 

 

SECTION VII

INDEMNIFICATION

In consideration of the parties mutual obligations set forth in the Agreement,
the Company (the “Indemnitor”) shall defend, protect, indemnify and hold
harmless the Investor and all of the investor’s shareholders, officers,
directors, employees, counsel, and direct or indirect investors and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (I) any misrepresentation or
breach of any representation or warranty made by the Indemnitor in this
Agreement or any other certificate, instrument or document contemplated hereby
or thereby; (II) any breach of any covenant, agreement or obligation of the
Indemnitor contained in the Agreement or any other certificate, instrument or
document contemplated hereby or thereby; or (III) any cause of action, suit or
claim brought or made against such Indemnitee by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of the
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with information furnished to Indemnitor which
is specifically intended for use in the preparation of any such Registration
Statement, preliminary prospectus, prospectus or amendments to the prospectus,
and unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under this Agreement or any violations
by such Indemnitee of state or federal securities laws or any conduct by such
Indemnitee which constitutes fraud, gross negligence, willful misconduct or
malfeasance. To the extent that the foregoing undertaking by the Indemnitor may
be unenforceable for any reason, the Indemnitor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
Indemnitor may have, and any liabilities the Indemnitor or the Indemnitees may
be subject to.

  

SECTION VIII

GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION

 

8.1 LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state or federal courts located in Los Angeles, California.
The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith on behalf of the Company agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

8.2 LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth in the
Agreement (including the Investment Fee), each party shall pay the fees and
expenses of its advisers, counsel, the accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached this
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Purchased Shares.

 

8.3 SURVIVAL. The representations and warranties of the Company and the Investor
contained in this Agreement shall survive the Commitment Period and the
expiration of this Agreement.

 

8.4 PRICING OF COMMON STOCK. For purposes of this Agreement, the price of the
Common Stock shall be determined by the formula set forth in Section 2.1 hereof.

 

SECTION IX

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

The Company shall not disclose non-public information to the Investor.

 

[Signature page follows.]

 

5

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above. 

 

TRITON FUNDS LP       By: /s/ Jared Alexandria   Name:  Jared Alexandria  
Title: Authorized Signatory       SUNHYDROGEN, INC.       By: /s/ Timothy Young
  Name: Timothy Young   Title: Chief Executive Officer and President  

 

 

 

 

EXHIBIT A

 

PURCHASE NOTICE

 

Date: _____, 2020

 

TRITON FUNDS LP,

 

This is to inform you that as of today the Company hereby elects to exercise its
right pursuant to this Agreement to require you to purchase _____ Purchased
Shares for an Investment Amount equal to the number of shares purchased
multiplied by the Purchase Price. The Company’s wire instructions are as
follows:

 

[Insert Wire Instructions]

 

The price per Purchased Share shall be calculated in accordance with the terms
and conditions set forth in Section 2.1 of the Agreement.

 

Floor Price (optional): _____

  

Regards,

 

SUNHYDROGEN, INC.       By:     Name:  Timothy Young   Title: Chief Executive
Officer and President  

 

 



 

